955 F.2d 622
UNITED STATES of America, Plaintiff-Appellee,v.Douglas G. HOUSLEY, Defendant-Appellant.
Nos. 90-10638, 91-10032.
United States Court of Appeals,Ninth Circuit.
Submitted Jan. 14, 1992*Decided Jan. 30, 1992.

Douglas G. Housley, pro se.
L. Anthony White and William M. Welch, Asst. U.S. Attys., Reno, Nev., for plaintiff-appellee.
Appeal from the United States District Court for the District of Nevada.
Before CHOY, SCHROEDER and T.G. NELSON, Circuit Judges.
PER CURIAM:


1
Douglas Housley appeals the district court's denial of his motion for a new trial and his motion to dismiss the indictment following his conviction on a number of drug manufacturing and trafficking charges.   A previous appeal in the same case resulted in an affirmance of his sentence.   See United States v. Housley, 907 F.2d 920 (9th Cir.1990).


2
The district court's denial of the motion to dismiss the indictment which he appeals here was published at 751 F. Supp. 1446 (D.Nev.1990).   The district court there correctly ruled that the FDA's approval of over-the-counter products containing small amounts of methamphetamine does not require that methamphetamine be excluded from the criminal schedules of controlled substances.   This court has already cited the district court's decision with approval.   See United States v. Caperell, 938 F.2d 975 (9th Cir.1991).


3
In his appeal from the district court's denial of appellant's motion for a new trial, Housley claims that a new trial is required because of government misconduct during discovery, allegedly knowing use of perjured testimony, and the alleged suppression of exculpatory materials.   The appeal is without merit.   The district court properly held that there was no sufficient factual support for any of the appellant's charges.


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Fed.R.App.P. 34(a)